Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

1. Parties. The parties to this Separation Agreement and General Release
(“Agreement”) are:

a. Thomas T. Riley, a resident of the State of California (“Employee”); and

b. Savvis, Inc. (“Company”).

2. Recitals.

a. Employee’s employment with Company will end on January 31, 2011 (“Separation
Date”); and

b. Employee and the Company are parties to an Employment, Confidentiality,
Severance and Non-Competition Agreement dated effective as of January 9, 2009
relating to Employee’s employment by the Company (the “Employment Agreement”);
and

c. Employee and Company desire to enter into this Agreement addressing
termination of Employee’s employment with the Company and, among other things,
Employee’s release of any claims through the Separation Date related to
Employee’s employment with the Company, Employee’s termination of employment
with the Company, and any and all other claims Employee may have or has had
against the Company; and

NOW THEREFORE, for and in consideration of the mutual releases, covenants and
undertakings hereinafter set forth, and for other good and valuable
consideration, which each party hereby acknowledges, and intending to be legally
bound, Employee and Company agree as follows:

3. Payments, Benefits and Other Consideration. Company will provide the payments
and benefits described below, subject to deductions for any applicable taxes and
withholding for any payment hereunder, provided that Employee submits this
Agreement properly executed to the Company, does not revoke this Agreement
pursuant to paragraph 28, resigns from all positions, offices and directorships
with the Company and all of its affiliates effective as of the Separation Date
and otherwise performs his obligations under this Agreement.

a. Severance. On the Separation Date, Employee will be entitled to (i) continued
payment of Employee’s current base salary for 11 months after the Separation
Date, (ii) payment of the full amount of Employee’s monthly COBRA premiums in

 

1 of 14



--------------------------------------------------------------------------------

accordance with, and subject to, Section 3(e) of the Employment Agreement,
(iii) payment of any other amounts owed but not yet paid to Employee as of the
Separation Date (such as reimbursement for business expenses incurred prior to
the Separation Date in accordance with the Company’s expense and reimbursement
policy), and (iv) the requirement in Section 3(d) of the Employment Agreement
that Employee deliver a general release shall be deemed satisfied as of the
Effective Date of this Agreement, as defined by paragraph 28. Employee and the
Company agree that the only amounts or benefits to be paid or provided pursuant
to the preceding clause (iii) are         0         hours of vacation days, any
business expenses incurred prior to the Separation Date (to the extent
reimbursable under the Company’s expense and reimbursement policy), and any
payments or benefits to which Employee is entitled under the Company’s pension,
medical, dental, and other insurance plans. Employee acknowledges and agrees
that except as provided in this paragraph 3.a. and 3.b., Employee is not
entitled to any severance payments or benefits, whether pursuant to the terms of
the Employment Agreement or otherwise, and the severance payments and benefits
set forth in the Employment Agreement are superseded by the terms hereof.

b. 2010 Bonus. Employee will remain entitled to receive the bonus award payment
under the SAVVIS, Inc. 2010 Annual Incentive Plan, if any, that he would
otherwise have been entitled to receive had he remained employed by the Company
on March 31, 2011. Employee acknowledges and agrees that any such bonus award
payment under the SAVVIS, Inc. 2010 Annual Incentive Plan will be determined in
the discretion of the Company’s Compensation Committee and will be paid at such
time during 2011 as the Company’s Compensation Committee shall determine for
payments pursuant to the SAVVIS, Inc. 2010 Annual Incentive Plan. Employee will
not be eligible for any bonus award payment under any future Annual Incentive
Plan or other bonus program of the Company.

c. Equity Awards. Employee acknowledges and agrees that (i) the nonqualified
stock options granted to Employee on February 6, 2009 that are outstanding and
not vested as of the Separation Date (the “February 2009 Option”) shall be
forfeited as of the Separation Date and all options vested as of the Separation
Date from the February 2009 Option shall remain exercisable in accordance with
the terms of the February 2009 Option and the terms and conditions of the
Amended and Restated Savvis, Inc. 2003 Incentive Compensation Plan, (ii) the
restricted stock units granted to Employee as of November 30, 2009 shall be
forfeited in their entirety as of the Separation Date and (iii) except as
described in the preceding provisions of this paragraph 3.c. and, in the
discretion of and to the extent approved by the Compensation Committee,
restricted stock units under the 2010 Annual Incentive Plan pursuant to the
terms of the 2010 Annual Incentive Plan and Section 3.b hereof, Employee has no
outstanding equity-based awards.

 

2 of 14



--------------------------------------------------------------------------------

d. Acknowledgment of Consideration. Employee acknowledges that the payments and
benefits described above are more than he/she would otherwise receive absent
Employee’s execution of this Agreement and the promises set forth herein.

4. General Release of Claims.

a. Employee, for and on behalf of Employee and Employee’s heirs, beneficiaries,
executors, administrators, successors, assigns, and anyone claiming through or
under any of the foregoing, hereby agrees to, and does, remise, release and
forever discharge Company, and its current and former parents, subsidiaries,
divisions, and affiliates, and each of their respective shareholders, officers,
directors, attorneys, agents, current and former employees, successors and
assigns (collectively referred to as “the Company Releasees”) from any and all
matters, claims, demands, damages, causes of action, debts, liabilities,
controversies, judgments and suits of every kind and nature whatsoever, foreseen
or unforeseen, known or unknown, which have arisen or could arise between
Employee and the Company Releasees from matters which occurred prior to the date
of execution of this Agreement, which matters include but are not limited to
Employee’s employment with the Company, the terms and conditions of that
employment, the termination of Employee’s employment with Company, and matters
arising from the offer and acceptance of this Agreement. Employee understands
that the provisions of this paragraph mean that Employee cannot bring a lawsuit
against the Company for any reason.

b. Employee, for and on behalf of Employee and Employee’s heirs, beneficiaries,
executors, administrators, successors, assigns, and anyone claiming through or
under any of the foregoing, hereby agrees to, and does, remise, release and
forever discharge Company, and its current and former parents, subsidiaries,
divisions, and affiliates, and each of their respective shareholders, officers,
directors, attorneys, agents, current and former employees, successors and
assigns (collectively referred to as “the Company Releasees”) from any and all
matters, claims, demands, damages, causes of action, debts, liabilities,
controversies, judgments and suits of every kind and nature whatsoever, foreseen
or unforeseen, known or unknown, which have arisen or could arise between
Employee and the Company Releasees from matters which occurred between the date
of execution of this Agreement and the Separation Date, which matters include
but are not limited to Employee’s employment with the Company, the terms and
conditions of that employment, the termination of Employee’s employment with
Company, and matters arising from the offer and acceptance of this Agreement.
Additionally, the Employee agrees to execute a separate release covering from
any and all matters, claims, demands, damages, causes of action, debts,
liabilities, controversies, judgments and suits of every kind and nature
whatsoever, foreseen or unforeseen, known or unknown, which have arisen or could
arise subsequent to the date hereof prior to and

 

3 of 14



--------------------------------------------------------------------------------

as a condition of receipt of the payments contemplated by Section 3 hereof.
Employee understands that the provisions of this paragraph mean that Employee
cannot bring a lawsuit against the Company for any reason.

5. Agreement Not to File Suit. Employee, for and on behalf of Employee and
Employee’s beneficiaries, executors, administrators, successors, assigns, and
anyone claiming through or under any of the foregoing, agree that none of them
will file or otherwise submit any charge, claim, complaint, arbitration request,
or action to any agency, court, organization, or judicial forum (nor will
Employee permit any person, group of persons, or organization to take such
action on Employee’s behalf) against the Company Releasees arising out of any
actions or non-actions on the part of Company arising before execution of this
Agreement. Employee further agrees that to the extent Employee has filed any
claim, complaint, charge, arbitration request or action against the Company,
Employee will withdraw and dismiss the same with prejudice. Employee further
agrees that in the event that any person or entity should bring such a charge,
claim, complaint, or action on Employee’s behalf, Employee hereby waives and
forfeits any right to recovery under said claim and will exercise his/her best
efforts to have such claim dismissed. No provision of this Agreement, however,
shall be construed to prevent Employee from filing a charge with the Equal
Employment Opportunity Commission or a comparable state or local agency to the
extent Employee is permitted to do so by law. However, Employee expressly waives
and disclaims any right to compensation or other benefit which may inure to
Employee as a result of any such charge and hereby expressly agrees to provide
any such benefit or pay any such compensation directly to the Company. Employee
understands that the provisions of this paragraph mean that Employee cannot
bring a lawsuit against the Company for any reason.

6. Claims Covered. The charges, claims, complaints, matters, demands, damages,
and causes of action referenced in paragraphs 5 and 6 above include, but are not
limited to, (i) any claims for commission payments; (ii) any breach of an actual
or implied contract of employment between Employee and Company; (iii) any claim
of unjust, wrongful, or tortious discharge (including any claim of fraud,
negligence, retaliation for whistleblowing, or intentional infliction of
emotional distress); (iv) any claim of defamation or other common-law action; or
(v) any claims of violations arising under the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1866, 42 U.S.C.
§ 1981, the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,
(including but not limited to the Older Worker’s Benefit Protection Act), the
Equal Pay Act, 29 U.S.C. Section 206(d), the Americans with Disabilities Act of
1990, 42 U.S.C. § 12101 et seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. § 701 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601, the
Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq., or any other
federal, state, or local statutes, ordinances, common laws or other laws of any
kind,

 

4 of 14



--------------------------------------------------------------------------------

whether or not relating to employment, or any claims for pay, commissions,
vacation pay, insurance, or welfare benefits or any other benefits of employment
with Company arising from events occurring prior to the date of this Agreement
other than those payments and benefits specifically provided herein.

7. No Waiver of Vested Rights. Notwithstanding anything else in this Agreement,
this Agreement shall not adversely affect, alter, or extinguish any vested right
that the Employee may have with respect to any pension or other retirement
benefits to which the Employee is or will be entitled by virtue of the
Employee’s employment with the Company, and nothing in this Agreement shall
prohibit the Employee from enforcing such rights.

8. No Waiver of Future Claims. Notwithstanding anything else in this Agreement,
this Agreement does not constitute a waiver of any rights or claims that may
truly occur and arise after the date on which the Employee executes this
Agreement.

9. Representations and Warranties Regarding the FMLA and FLSA. Employee
represents and warrants that Employee is not aware of any circumstances which
might entitle Employee to a leave of absence under the Family and Medical Leave
Act (“FMLA”) or any fact which might justify a claim against the Company for
violation of the FMLA. Employee further represents and warrants that Employee
has received any and all wages and commissions for work performed and all
overtime compensation and FMLA leave to which Employee may have been entitled,
and that Employee is not currently aware of any facts or circumstances
constituting a violation by the Company and/or the Company Releasees of the FMLA
or the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.
(“FLSA”).

10. Re-Employment and Re-Instatement. Employee agrees that Company has no
obligation whatsoever, contractual or otherwise, to rehire, re-employ, recall or
contract with Employee in any capacity in the future.

11. Non-Solicitation. During Employee’s employment with the Company, Employee
had access to confidential information and developed certain relationships with
employees and customers of the Company such that if Employee were allowed to
pursue relationships with the Company’s employees or customers, Employee would
have an unfair advantage based upon confidential information and/or
relationships developed. Therefore, Employee agrees that from the date of
execution of this Agreement until the expiration of a period of twelve months
from the Separation Date (the “Covered Period”), Employee will not, directly or
indirectly:

a. solicit or recruit for employment, offer employment to, hire, solicit, or
recruit for placement, place and/or offer to place with another company or
entity — on

 

5 of 14



--------------------------------------------------------------------------------

a temporary, permanent or contract basis, or otherwise — anyone who at any time
during the Covered Period, or during the 90 day period preceding the Covered
Period, is or was employed by the Company (a “Covered Employee”); provided that,
at the time of such solicitation, recruitment, offer of employment, hiring,
offer to place or placement, or any time during the ninety (90) day period
immediately preceding same, the Covered Employee is or was an employee of the
Company;

b. encourage, entice or persuade, or attempt to encourage, entice or persuade
any Company employee to leave the Company;

c. solicit or encourage any independent contractor providing services to the
Company or any of its Affiliates to terminate or diminish its relationship with
them;

d. solicit or encourage (i) any customer of Company, (ii) any entity that had
been a customer with Company within six (6) months preceding Employee’s
Separation Date, (iii) any prospective customer the Company actively solicited
within one (1) year before the Separation Date, or (iv) any Affiliate of any of
the foregoing, to void, terminate or diminish its relationship with the Company
or any of its Affiliates; or

e. seek to persuade (i) any customer of the Company, (ii) any entity that had
been a customer with Company within six (6) months preceding Employee’s
Separation Date, (iii) any prospective customer the Company actively solicited
within one (1) year before the Separation Date, or (iv) any Affiliate of any of
the foregoing, to conduct with anyone else any business or activity which such
customer conducts with the Company or any of its Affiliates.

12. Reasonable Scope of Agreement. Employee acknowledges that the scope of this
Agreement, including without limitation the Confidentiality and Non-Solicitation
provisions of the Agreement, is reasonable in light of its narrow focus and the
legitimate interests of the Company to be protected.

13. Confidential Information.

a. Employee acknowledges that the Company and its Affiliates continually develop
Confidential Information, that Employee has developed Confidential Information
for the Company or its Affiliates and that Employee had possession of and access
to Confidential Information during the course of employment. Employee will
continue to comply with the policies and procedures of the Company and its
Affiliates in place during Employee’s employment for protecting Confidential
Information, and shall not disclose to any Person or use, other than as required
by applicable law, any Confidential Information obtained by Employee incident to
Employee’s employment or other association with the Company or any of its
Affiliates. The confidentiality

 

6 of 14



--------------------------------------------------------------------------------

obligation under this paragraph shall not apply to information that is generally
known or readily available to the public at the time of disclosure or becomes
generally known through no wrongful act on the part of Employee or any other
Person having an obligation of confidentiality to the Company or any of its
Affiliates.

b. Employee acknowledges and agrees all memoranda, notes, records, reports,
papers, drawings, designs, computer files in any media, documents, records,
tapes and other media of every kind and description relating to the business,
present or otherwise, of the Company or its Affiliates and any copies, in whole
or in part, thereof (the “Documents”), whether or not prepared by Employee,
shall be the sole and exclusive property of the Company and its Affiliates.
Employee represents that during Employee’s employment with the Company, Employee
took all action necessary to safeguard all Documents and has surrendered to the
Company all Documents in Employee’s possession or control.

c. In the event Employee is requested or becomes legally compelled (by oral
questions, interrogatories, requests for information or documents, deposition,
subpoena, civil investigative demand or similar process) to disclose any
Confidential Information, Employee shall, to the fullest extent permitted under
applicable law, rule or regulation, provide written notice to the Company
promptly after such request so the Company may, at its expense, seek a
protective order or other appropriate remedy (Employee agrees to reasonably
cooperate with the Company in connection with seeking such order or other
remedy). In the event that such protective order or other remedy is not
obtained, Employee shall furnish only that portion of the Confidential
Information that Employee is advised by counsel is required, and shall exercise
reasonable efforts to obtain assurance that confidential treatment will be
accorded such Confidential Information. In addition, Employee may disclose
Confidential Information in the course of inspections, examinations or inquiries
by federal or state regulatory agencies and self regulatory organizations that
have requested or required the inspection of records that contain the
Confidential Information provided that Employee exercises reasonable efforts to
obtain reliable assurances that confidential treatment will be accorded to such
Confidential Information. To the extent such information is required to be
disclosed and is not accorded confidential treatment as described in the
immediately preceding sentence, it shall not constitute “Confidential
Information” under this Agreement.

d. Certain Definitions.

“Affiliate” shall mean, with respect to any Person, all Persons directly or
indirectly controlling, controlled by or under common control with such Person,
where control may be by either management authority, contract or equity
interest. As used in

 

7 of 14



--------------------------------------------------------------------------------

this definition, “control” and correlative terms have the meanings ascribed to
such words in Rule 12b-2 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

“Confidential Information” shall mean any and all information of the Company and
its Affiliates that is not generally known by others with whom they compete or
do business, or with whom any of them plans to compete or do business and any
and all information, publicly known in part or not, which, if disclosed by the
Company or its Affiliates would assist in competition against them. Confidential
Information includes without limitation such information relating to (i) trade
secrets, the development, research, testing, manufacturing, marketing and
financial activities of the Company and its Affiliates, (ii) the Products,
(iii) the costs, sources of supply, financial performance and strategic plans of
the Company and its Affiliates, (iv) the identity and special needs of the
customers of the Company and its Affiliates, and (v) client lists and the people
and organizations with whom the Company and its Affiliates have business
relationships and the substance of those relationships. Confidential Information
also includes any information that the Company or any of its Affiliates have
received, or may receive hereafter, belonging to customers or others with any
understanding, express or implied, that the information would not be disclosed.

“Person” shall mean an individual, a corporation, a limited liability the
Company, an association, a partnership, an estate, a trust and any other entity
or organization.

14. Non-Disclosure Agreement. During Employee’s employment, Employee had access
to certain information that is proprietary in nature, the confidentiality of
which must be protected to prevent irreparable harm to the Company.

a. Employee agrees from the date of this Agreement, Employee will not use for
the Employee’s benefit or for the benefit of others, or disclose to any person,
partnership, employer, corporation or other entity, any Company information,
specialized knowledge, trade secrets, confidential information, object or source
codes, research and development concepts, new business or product ideas and
concepts, customer lists, customer database information, marketing concepts,
marketing database information, methods of operation, advertising concepts and
programs, pricing and price-related information, proposals to and working
agreements and relationships with present and prospective customers and
suppliers, lease terms, the Company’s debt or equity sources or their terms, the
Company’s documentation standards or any other data or property relating to the
business of the Company in any way accessed or obtained by Employee while
employed by the Company. Notwithstanding the foregoing, this paragraph will not
apply to any information or material that is published or otherwise becomes part
of the public domain through no fault of Employee or, subject to subsection b
below, is

 

8 of 14



--------------------------------------------------------------------------------

independently developed by Employee without reference to the Company’s
confidential information. The restrictions of this Agreement will not apply to
information that is required to be disclosed pursuant to the final order of a
court of competent jurisdiction provided that Employee advises Company of such
order as soon as practical upon learning of such order, cooperates with Company,
if the Company so decides, in seeking an order from a court to continue the
protection of such information, and discloses only such information as is
finally ordered by such court. Any notice required hereunder shall be in writing
and shall be deemed given only when delivered by confirmed overnight delivery
service to Company at the following address:

Attention: Vice President, HR

Savvis, Inc.

One Savvis Parkway

Town & Country, Missouri 63017

Company from time to time may designate a different address for notices to be
sent by giving Employee notice of the different address.

b. Any and all inventions, discoveries, improvements, or creations (collectively
“Creations”) that Employee has conceived or made during the period of employment
in any way, directly or indirectly, connected with Company shall be the sole and
exclusive property of the Company. Creations that Employee creates solely on
his/her own time and solely with his/her own resources do not belong to Company.
Employee agrees that all copyrightable works created by Employee or under
Company’s direction in connection with Company’s business are “works made for
hire” and shall be the sole and complete property of Company and any and all
copyrights to such works shall belong to Company. To the extent such works are
not deemed to be “works made for hire,” Employee hereby assigns all proprietary
rights, including copyright, in these works to Company without further
compensation. Any Creation related to the business of Company disclosed or
exploited by Employee within one year following termination with Company, unless
proved to have been conceived and made by Employee after termination and in
compliance with this Agreement, shall also be deemed to be the property of
Company.

c. Company has expended a great deal of time, money and effort to develop and
maintain its confidential business information that, if misused or disclosed,
could be very harmful to its business and could cause Company to be at a
competitive disadvantage in the marketplace. Employee recognizes and
acknowledges that Employee had access to Confidential Information of the
Company, and that the Company, in all fairness, needs certain protection in
order to ensure that Employee does not misappropriate or misuse any trade secret
(s) or other Confidential Information or take

 

9 of 14



--------------------------------------------------------------------------------

any other action which could result in a loss of the goodwill of the Company
and, more generally, to prevent Employee from having or providing others with an
unfair competitive advantage over the Company. To that end, Employee
acknowledges the foregoing restrictions, both separately and in total, are
reasonable and enforceable in view of Company’s legitimate interests in
protecting the goodwill, confidential information and customer loyalty of its
business. To the extent that any provision of this Agreement is adjudicated to
be invalid or unenforceable because it is somehow overbroad or otherwise
unreasonable, that provision shall not be void but rather shall be limited only
to the extent required by applicable law and enforced as so limited to the
greatest extent allowed by law, and the validity or enforceability of the
remaining provisions of this Agreement shall be unaffected and such adjudication
shall not affect the validity or enforceability of such remaining provisions.

d. Employee further agrees that in the event of any breach hereof the harm to
the Company will be irreparable and without adequate remedy at law and,
therefore, that injunctive relief with respect thereto will be appropriate. In
the event of a breach or threatened breach of any of Employee’s obligations, the
Company shall be entitled, in addition to any other legal or equitable remedies
it may have in connection therewith (including any right to damages that it may
suffer), to temporary, preliminary and permanent injunctive relief restraining
such breach or threatened breach (without the obligation to post bond), together
with reasonable attorney’s fees incurred in preliminarily enforcing its rights
hereunder. Employee specifically agrees that if there is a question as to the
enforceability of any of the provisions of this paragraph, Employee will not
engage in any conduct inconsistent with or contrary to such paragraph until
after the question has been resolved by a final judgment of a court of competent
jurisdiction.

e. Employee agrees that if any part of Employee’s foregoing covenants or the
duration thereof is deemed too restrictive by a court of competent jurisdiction,
the court may alter the covenants and/or duration to make the same reasonable
under the circumstances, and Employee acknowledges that Employee shall be bound
thereby.

f. In no event shall any provision of the foregoing be waived or be deemed
waived by Company in the event that Company (a) delays enforcing any of its
rights or remedies with respect to any breach by Employee, or (b) modifies,
delays enforcing or fails to enforce any of its rights or remedies with respect
to any breach by any other employee of the Company who has executed or may
execute a document with terms that may be similar to or the same as those set
forth in this document.

15. Return of Property. Employee agrees to return all property belonging to
Company, including, but not limited to Employee’s keys, security cards, credit
card, parking cards, data and documents (including all copies regardless of
media) of any kind

 

10 of 14



--------------------------------------------------------------------------------

provided or shown to Employee throughout Employee’s employment. Employee further
agrees Employee has not copied or otherwise replicated or retained any of the
above or like data and things.

16. Non-Disparagement. Employee agrees not to criticize, denigrate or otherwise
disparage or cause disparagement, or make any disparaging remarks (“Disparage”),
to the media, the general public, or to any other person or entity about the
Company or the Company Releasees. In particular, but without limitation,
Employee will not Disparage the Company or the Company Releasees, to any of the
Company’s current, former or prospective customers or clients or any of the
Company’s current or former employees. Employee further represents and agrees
that Employee has not and will not engage in any conduct or take any action
whatsoever to cause or influence or which reasonably could be anticipated to
cause or influence any person or entity, including but not limited to, any past,
present or prospective employee of, or applicant for employment with the
Company, to initiate litigation, assert any other kind of claim or take any
other kind of adverse action against the Company or the Company Releasees.
Employee acknowledges that this provision constitutes a material term in this
Agreement, without which the Company would not enter into this Agreement. As a
result, any breach of this provision will be considered a material breach and
will, among all other available remedies, excuse the Company from any further
obligations to Employee under this Agreement, including any remaining payments
set forth in this Agreement. This shall not be construed as a limitation of
remedies, and the Company retains all rights to pursue any and all claims or
actions against Employee as a result of any disparaging remarks made in
violation of this paragraph or otherwise.

17. No Admission of Wrongdoing. The parties to this Agreement agree that nothing
in this Agreement is an admission by any party hereto of any wrongdoing, either
in violation of an applicable law or otherwise, and that nothing in this
Agreement is to be construed as such by any person.

18. Knowing and Voluntary Agreement. Employee represents, declares, and agrees
that the undertakings of Company and the wage payments described above are for
the purposes of making a full and final compromise, adjustment, and settlement
of all claims hereinabove described and that the promises and payments hereunder
are good and valuable consideration that was otherwise unavailable to him/her.

19. Entire Agreement. This Agreement constitutes the entire agreement among the
parties and there are no other understandings or agreements, written or oral,
between them on the subject. There are no representations, agreements,
arrangements or understandings between the parties hereto concerning the subject
matter of this Agreement whether oral or written, which are not fully expressed
herein, and no

 

11 of 14



--------------------------------------------------------------------------------

unexecuted drafts of this Agreement or any notes, memoranda or other writings
pertaining hereto shall be used to interpret any of the provisions of this
Agreement. Notwithstanding the foregoing, Sections 4(b), 4(d), 4(f) and 5-8
(other than 8(i)) of the Employment Agreement, and such other Sections of the
Employment Agreement as are necessary to give effect to Section 3.d. hereof,
shall survive the entry of this Agreement and remain in full force and effect in
accordance with their terms.

20. Conflicts with respect to Restrictive Covenants. To the extent there exists
any conflict between the restrictive covenants concerning Employee in this
Agreement and those in the Employment Agreement, those provisions providing the
greater protection to the Company shall control.

21. Section 409A of the Internal Revenue Code. This Agreement is intended to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), including the exceptions thereto, to the extent
applicable, and the Company shall administer and interpret this Agreement in
accordance with such requirements. Notwithstanding any other provision hereof,
if any provision of this Agreement conflicts with the requirements of
Section 409A of the Code, the requirements of Section 409A of the Code shall
supersede any such provision. In no event will the Company or any of its
Affiliates be liable for any additional tax, interest or penalties that may be
imposed on Employee by Section 409A of the Code or any damages for failing to
comply with Section 409A of the Code. To the extent permitted under Section 409A
of the Code, payments and benefits provided to Employee shall not constitute
deferred compensation subject to Section 409A of the Code to the extent such
payments and benefits (i) are payable pursuant to the “short-term deferral” rule
set forth in Treas. Reg. § 1.409A-1(b)(4), or (ii) to the extent they fail to
qualify for the “short-term deferral” rule, do not exceed the maximum amount
calculated under the “two times” rule of Treas. Reg. Section 1.409A-1(b)(9)(iii)
(as determined by date order of payment).

22. Choice of Law. Because of Company’s and Employee’s substantial contacts with
the State of Missouri, the fact that Company’s headquarters are located in
Missouri, the parties’ interests in ensuring that disputes regarding the
interpretation, validity, and enforceability of this Agreement are resolved on a
uniform basis, and the Company’s execution of and making of this Agreement in
Missouri, the parties agree that the Agreement shall be interpreted and governed
by the laws of the State of Missouri, without regard for any conflict of law
principles.

23. Choice of Forum. The parties to the Agreement irrevocably and
unconditionally (i) agree that any legal proceeding arising out of or in
connection with this Agreement shall be brought only in a court of competent
jurisdiction located in St. Louis, Missouri, (ii) consent to the exclusive
personal jurisdiction of such a court in any

 

12 of 14



--------------------------------------------------------------------------------

such proceeding, and (iii) waive any objection to the laying of venue of any
such proceeding in any such court. The parties also irrevocably and
unconditionally consent to the service of any process, pleadings, notices or
other papers in connection with any such proceeding and submit to personal
jurisdiction in such venue.

24. Capacity to Settle. Employee represents and warrants that Employee has no
legal impediments (including bankruptcies) to fully and completely settle all
claims and to sign this Agreement and perform his obligations hereunder in
accordance with its terms. Employee further warrants that Employee is the sole
owner of all the claims Employee has released in this Agreement, and that
Employee has not assigned or transferred any such claim (or any interest in any
such claim) to any other person, and that Employee will indemnify, defend and
hold the Company Releasees harmless for any damages costs, fees or expenses
which they may incur if these representations and warranties are incorrect in
any respect.

25. Miscellaneous. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall constitute a
single Agreement; provided, however, that this Agreement shall not become
effective until completely conforming counterparts have been signed and
delivered by each of the parties hereto. The parties agree that this Agreement
shall be binding upon and inure to the benefit of Employee’s assigns, heirs,
executors and administrators as well as the Company, its parent, subsidiaries
and affiliates and each of its and their respective officers, directors,
employees, agents, predecessors, successors, purchasers, assigns, and
representatives.

26. Rule of Construction. The rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in interpreting this Agreement. The parties intend for this Agreement to satisfy
the provisions of the Age Discrimination in Employment Act of 1967, as amended,
and this Agreement shall always be construed or limited in conformity with such
provisions.

27. Consultation with Attorney. By executing this Agreement, Employee
acknowledges that, at the time he/she was presented with this Agreement for
his/her consideration, he/she was advised by a representative from Company, in
writing (by way of this paragraph of this Agreement), to consult with an
attorney about this Agreement, its meaning and effect, before executing this
Agreement.

28. Consideration Period and Revocation. Employee acknowledges that Employee was
first given a copy of this Agreement on December 23, 2010 (the “Offer Date”) and
that Employee was advised by Company that Employee could consider the offer for
twenty-one (21) days from the Offer Date. Company shall be deemed to have
revoked its offer to enter into this Agreement if Employee does not execute this

 

13 of 14



--------------------------------------------------------------------------------

Agreement within twenty-one (21) days of the Offer Date, unless Company states
in writing otherwise. Employee has seven (7) days following the execution of
this Agreement to revoke said Agreement. This Agreement shall not become final
and binding upon Employee until the eighth (8th) calendar day following
Employee’s execution of this Agreement (the “Effective Date”). If Employee
revokes this Agreement, he/she shall do so in writing, by either hand-delivery
or certified mail return receipt requested, to:

Attention: Vice President, HR

Savvis, Inc.

One Savvis Parkway

Town & Country, Missouri 63017

29. Neutral Employment Reference. In response to any properly directed request
for reference, as defined below (a “Properly Directed Request”), the Company
will provide only job title, dates of employment and salary information. A
Properly Directed Request is one that is directed to The Work Number® at
1-800-367-2884 or online at www.theworknumber.com

30. No Reliance. The parties have not relied on any representations, promises,
or agreements of any kind made to them in connection with this Agreement, except
for those set forth in this Agreement.

31. Amendments and Severability. The parties hereto agree that this Agreement
may not be modified, altered or changed except by a written agreement signed by
the parties hereto. If any provision of this Agreement is held to be invalid,
the remaining provisions shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned parties have executed this Separation
Agreement and General Release.

 

      Savvis, Inc.

/s/ Thomas T. Riley

   

/s/ Paul Hott

Thomas T. Riley, Employee     Signature Date:  

19 January 2011

    By:  

Paul Hott

      Title:  

VP, Human Resources

      Date:  

1/20/2011

 

14 of 14